        Case 4:14-md-02566-TSH Document 819 Filed 12/20/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



IN RE: TELEXFREE SECURITIES
LITIGATION                                          MDL No. 4:14-md-2566-TSH

________________________________________
This Document Relates To:

   ALL CASES



 CELIO DA SILVA, RITA DOS SANTOS,
 PUTATIVE CLASS REPRESENTATIVES
 AND THOSE SIMILARLY SITUATED,

                         Plaintiffs,

              v.

 TELEXELECTRIC, LLLP; et al.

                         Defendants,

                               NOTICE OF APPEARANCE

       Please enter the appearance of Andrew M. Schneiderman as counsel for Defendants,

Jeffrey A. Babener and Babener & Associates, in the above-captioned matter.

                                              Attorneys for Defendants
                                              JEFFREY A. BABENER and BABENER &
                                              ASSOCIATES

                                              By: Their Attorneys

                                              __/s/ Andrew M. Schneiderman___________
                                              David A. Grossbaum, BBO #546020
                                              Andrew M. Schneiderman, BBO #666252
                                              HINSHAW & CULBERTSON LLP
                                              53 State Street 27th Floor
                                              Boston, MA 02109
                                              dgrossbaum@hinshawlaw.com
                                              aschneiderman@hinshawlaw.com
Dated: December 20, 2019                      617-213-7000
                                              617-213-7001 (facsimile)
                                                                              1004301\304882099.v1
        Case 4:14-md-02566-TSH Document 819 Filed 12/20/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

        I, Andrew M. Schneiderman, hereby certify that the documents filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and paper copies will be sent by U.S. Mail to those indicated as non-
registered participants, if any, on December 20, 2019.

                                               /s/ Andrew M. Schneiderman
                                               Andrew M. Schneiderman




                                               2
                                                                                1004301\304882099.v1
